Citation Nr: 1307958	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-45 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as due to herbicide exposure.

2.  Entitlement to service connection for heart disease, including as due to diabetes mellitus, type 2.

3.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, including as due to diabetes mellitus, type 2.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at Law



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Louis, Missouri, which, in relevant part, denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

Following issuance of the May 2012 Supplemental Statement of the Case but before the June 2012 certification of the appeal to the Board, the Veteran submitted a VA Form 9 on which he indicated that he wanted to testify before the Board at a hearing at the local RO.  Virtual VA reflects that this VA Form 9 is dated by the Veteran as June 4, 2012 and is also date stamped as having been received by the RO on June 11, 2012, even though a hard copy of the VA Form 9 is not in the claims file (and the date of receipt in Virtual VA is listed as March 2013).  In a September 2012 letter, the Veteran's representative reiterated the request for a Board hearing at the RO.  

As the record reflects that a Board hearing was not scheduled prior to the June 2012 certification of the case to the Board.  For this reason, the Board remands the issue on appeal to afford due process.   


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record, with notice to the attorney.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

